Citation Nr: 1746234	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-37 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including anxiety and depression and as secondary to the service-connected residuals of a fracture of the right ring finger.

2.  Entitlement to service connection for right elbow epicondylitis, including as secondary to the service-connected residuals of the fracture of the right ring finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2010 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This Board previously remanded this issue to the Agency of Original Jurisdiction (AOJ) in April 2014 in order to reschedule the Veteran's request for a Board hearing.  However, the Veteran subsequently withdrew his request for a hearing in a May 2014 statement.  The case has now returned to the Board for additional appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right elbow epicondylitis is not causally or etiologically related to active service, and is not caused or aggravated by service-connected residuals of the fracture of the right ring finger.

2.  The Veteran has not been diagnosed with a current psychiatric disorder, including anxiety and depression.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right elbow epicondylitis, to include as secondary to service-connected residuals of the fracture of the right ring finger, have not been met.  38 U.S.C.A. §§1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).
2.  The Veteran does not have a psychiatric disorder that is the result of disease or injury incurred during active service, or the result of a service-connected disability. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

III.  Right Elbow Epicondylitis

The Veteran contends that he is entitled to service connection for right elbow epicondylitis, including as secondary to the service-connected residuals of the fracture of the right ring finger.

The record reflects various reports of right elbow symptoms beginning in April 2009.  A private treatment record by a Dr. R.M. from April 2009 indicates that the Veteran sought medical treatment after experiencing acute elbow pain while hammering.  The examiner noted that there was mild swelling over the lateral aspect of his right elbow and tenderness to palpation over the proximal brachioradiales tendon insertion, with no evidence of fracture or dislocation.  The examiner opined that the injury was an acute problem and treated the Veteran with an anti-inflammatory and ice compresses.  A May 2009 VA physician's note indicated that the Veteran experienced a right elbow sprain, for which he saw Dr. R.M., and exhibited tenderness to palpation on the lateral epicondyle.  The examiner diagnosed the Veteran with right elbow epicondylitis.  An undated letter from a Dr. P.G. indicated that he began treating the Veteran in August 2009, and stated that he reported pain that traveled from his service-connected right ring finger through his hand, into his forearm, and up to his right elbow.  Dr. P.G. further stated that the Veteran claimed this caused him many limitations with his daily activities.  An August 2010 letter from Dr. R.M. indicated that he diagnosed the Veteran with right elbow tendonitis.

A July 2014 VA examination noted that the Veteran began working as a carpenter shortly after his discharge from active service in October 1962, and worked "cutting and hammering on wood for about [eight] months a year" until he retired at age 62, for a total of approximately 37 years in the trade.  The examiner further indicated that the Veteran claimed to experience right elbow pain and arm soreness for the prior 10 years, which progressively increased to a level where he was unable to handle a hammer and frequently dropped heavy objects due to a loss of strength in his right arm.  The Veteran reported flare-ups with symptoms including numbness going from his service-connected right finger up his hand, elbow, and shoulder when driving for extended periods and while doing heavy work.  He indicated that he was able to do all of his activities of daily living and feed his goats, which he cares for as a hobby, but required help carrying groceries and loading and unloading bales of feed for the goats.  The examiner noted that the Veteran's right elbow did not conform to the normal range of motion and that he experienced lateral aspect right elbow pain when reaching 130 degrees of flexion.  The examiner indicated that the Veteran had functional loss or impairment of his right elbow and forearm manifesting weakened movement, excess fatigability, and swelling.  The examiner concluded that the Veteran's right elbow epicondylitis was less likely than not proximately due to or the result of his service-connected right finger condition.  She stated that the diagnosis of right lateral epicondylitis was done in 2009, and the Veteran's private treatment records indicated that he sprained his elbow while hammering in an acute episode for which he was given anti-inflammatory medication.

X-rays of the Veteran's elbows taken in July 2014 revealed bilateral osteoarthritis of his elbows, with additional chronic tendon problems in the left elbow but no additional abnormality of the left elbow.  A March 2015 private electromyography (EMG) examination indicated that the Veteran presented complaints of bilateral numbness, tingling, weakness, and pain in his upper extremities radiating to both hands, with an onset over nine years and progressively getting worse.  The examiner diagnosed the veteran with bilateral median neuropathies consistent with "the typical demyelinative pathophysiology of median neuropathy in carpal tunnel syndrome (CTS)."  

A March 2016 VA examination indicated that the Veteran stated the initial pain in his right elbow began in 2009 and improved with anti-inflammatory treatment after several weeks.  He further stated that he did not experience right elbow pain prior to the hammering event in 2009.  Since that time, he claimed that he experienced intermittent pain with physical activity involving his right arm, such as repeated hammering or extended periods of driving.  At the examination he denied pain on the outer aspect of his right elbow, but stated that his right lower bicep muscles were sore after driving to the examination.  The examiner found that the Veteran's claimed condition of right elbow epicondylitis was less likely as not aggravated beyond its natural progression by his service-connected right finger condition.  The examiner reasoned that the claimed condition of right elbow epicondylitis was diagnosed in April 2009 by his private physician as an acute event after, according to the Veteran, he used an "industrial sized hammer."  The examiner stated that the Veteran denied localized right elbow pain prior to that incident and his initial right elbow pain subsided after treatment with medication, rest, and icing.  The Veteran indicated that he subsequently experienced intermittent right elbow pain, but not in the same area as in 2009.  The examiner noted that x-ray imaging from 2014 showed bilateral elbow osteoarthritis, which was most likely secondary to the Veteran's long-time occupation as a carpenter and the normal ageing process.  The examiner stated that epicondylitis is defined as a painful condition of the elbow caused by overuse, but since the Veteran did not have clinical signs of right elbow epicondylitis at the exam it was less likely as not aggravated beyond its natural progression by his service-connected right finger condition.

While the Veteran is competent to report (1) symptoms observable to a layperson (e.g., elbow pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, a lay veteran is not competent to render opinions regarding the etiology of a medically complex conditions and the Board is not required to assign any probative weight to bald assertions by a lay veteran regarding such subjects.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  Accordingly, the Veteran, who lacks medical training, is not competent to opine on the etiology or proper diagnosis of his right elbow pain.  See, e.g., Jandreau, 492 F.3d at 1377.

The competent medical evidence of record indicates that the Veteran's diagnosis of right elbow epicondylitis was related to an injury resulting from use of an "industrial sized hammer" in 2009.  Further, the injury was described as acute by the Veteran's private physician and, according to his March 2016 VA examination, his symptoms healed with treatment and he did not experience pain in the same location again.  Further, the Veteran has been diagnosed with separate conditions that also affect his right elbow.  He reported that he continued to experience intermittent pain in his elbow after his 2009 injury, and was diagnosed with bilateral osteoarthritis of his elbows in 2014, which according to the March 2016 VA examiner was likely the result of his lengthy occupation as a carpenter.  Additionally, he was diagnosed with bilateral carpal tunnel syndrome in 2015 after presenting complaints of numbness, tingling, weakness, and pain in his bilateral upper extremities radiating to his hands.  Therefore, the Board finds that the Veteran is not entitled to service connection for right elbow epicondylitis on either a primary or secondary basis.

IV.  Psychiatric Disorder

The Veteran further contends that he is entitled to service connection for a psychiatric disorder, including anxiety and depression and as secondary to the service-connected residuals of a fracture of the right ring finger, as his right ring finger disability prevents him from doing carpentry work and limits his ability to use his right arm.

Service connection for a psychiatric disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (requiring diagnosis under the Diagnostic and Statistical Manual of Mental Disorders, (5th ed.) (DSM-V) (2013)).

The record indicates that the first medical evidence which refers to psychiatric symptoms occurred in a September 2012 VA treatment record where the Veteran stated that he was having anxiety and was easily upset.  The treating physician assistant gave an assessment of irritability and prescribed the Veteran anxiety medication.  A March 2013 VA treatment record indicated that the Veteran exhibited symptoms of mild depression and that he was prescribed medication by his primary care physician to target his depressive symptoms.  It further stated that he claimed to have been depressed for twenty years due to a right hand injury that affected his work as a carpenter.  However, VA treatment records indicate that the Veteran had negative depression screens in July 2007, March 2008, May 2009, August 2010 VA, September 2011, and July 2012.  A May 2013 mental health telephone encounter note indicated that the Veteran had been taking his medication and denied feeling depressed, anxious, or having issues with sleep.  

The Veteran claimed in a January 2015 statement that his anxiety and depression began in the late 1960's due to his inability to perform "normal duties" such as drinking coffee or getting coins out of his pockets.  He stated that his disability contributed to two suicide attempts and a separation from his wife for over a month.  However, there is no indication in the record of any associated treatment or other documentary evidence of a suicide attempt. 

The Veteran's February 2016 VA psychiatric examination found that he did not have any mental disorder.  He again indicated that he attempted suicide several times after leaving active duty service and stated that he had suicidal ideation when angry.  However, the Veteran did not provide any dates for the suicide attempts, even when asked multiple times.  He also denied any current suicidal or homicidal ideation at the examination.  The Veteran indicated that he felt depressed "like once a month" and did not endorse other symptoms related to depressive disorder.  He further denied having frequent depression or excessive worry or nervous trouble of any sort.  The examiner stated that he was vague about anxiety symptoms, but did report symptoms of irritability.  The examiner concluded that the Veteran's reported symptoms did not meet the DSM-V diagnostic criteria for either major depressive disorder or generalized anxiety disorder.  

Although the evidence indicates that the Veteran has been treated for symptoms associated with depression and anxiety, it does not indicate that he has been diagnosed with a psychiatric disorder.  Accordingly, the Board finds that the medical evidence of record is against a finding that the Veteran has a diagnosed psychiatric disorder, and accordingly his claim is denied.






ORDER

Entitlement to service connection for right elbow epicondylitis, including as secondary to the service-connected residuals of the fracture of the right ring finger, is denied.

Entitlement to service connection for a psychiatric disorder, including anxiety and depression and as secondary to the service-connected residuals of a fracture of the right ring finger, is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


